


110 HR 4165 IH: To provide grants to encourage and enhance the study of

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4165
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Scott of Virginia
			 (for himself, Mr. Forbes,
			 Mr. Ortiz,
			 Mrs. Drake, and
			 Mr. Keller of Florida) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To provide grants to encourage and enhance the study of
		  modeling and simulation at institutions of higher education.
	
	
		1.Modeling and Simulation
			 programsThe Higher Education
			 Act of 1965 (20 U.S.C. 1001 et seq.) is amended by adding at the end the
			 following new title:
			
				VIIIAdditional
				Programs
					801.Modeling and
				Simulation programs
						(a)Purpose;
				definition
							(1)PurposeThe purpose of this section is to promote
				the study of modeling and simulation at institutions of higher education,
				through the collaboration with new and existing programs, and specifically to
				promote the use of technology in such study through the creation of accurate
				models that can simulate processes or recreate real life, by—
								(A)establishing a
				task force at the Department of Education to raise awareness of and define the
				study of modeling and simulation;
								(B)provide grants to
				institutions of higher education to develop new modeling and simulation degree
				programs; and
								(C)create grants for
				institutions of higher education to enhance existing modeling and simulation
				degree programs.
								(2)DefinitionIn this section, the term modeling
				and simulation means a field of study related to the application of
				computer science and mathematics to develop a level of understanding of the
				interaction of the parts of a system and of a system as a whole.
							(b)Establishment of
				Taskforce
							(1)In
				generalSubject to the
				availability of appropriations, the Secretary shall establish a taskforce
				within the Department of Education to study modeling and simulation and to
				support the development of the modeling and simulation field. The activities of
				such taskforce shall include—
								(A)helping to define
				the study of modeling and simulation (including the content of modeling and
				simulation classes and programs);
								(B)identifying best
				practices for such study;
								(C)identifying core
				knowledge and skills that individuals who participate in modeling and
				simulation programs should aquire; and
								(D)providing
				recommendations to the Secretary with respect to—
									(i)the information
				described in subparagraphs (A) through (C); and
									(ii)a
				system by which grants under this section will be distributed.
									(2)Taskforce
				membershipThe membership of the taskforce under this subsection
				shall be composed of representatives from—
								(A)institutions of
				higher education with established modeling and simulation degree
				programs;
								(B)the National
				Science Foundation;
								(C)Federal Government
				agencies that use modeling and simulation extensively, including the Department
				of Defense, the National Institute of Health, the Department of Homeland
				Security, the Department of Health and Human Services, the Department of
				Energy, and the Department of Transportation;
								(D)private industries
				with a primary focus on modeling and simulation; and
								(E)national modeling
				and simulation organizations.
								(c)Enhancing
				modeling and simulation at institutions of higher education
							(1)Enhancement
				grants authorized
								(A)In
				generalThe Secretary is authorized to award grants, on a
				competitive basis, to eligible institutions to enhance modeling and simulation
				degree programs at such eligible institutions.
								(B)Duration of
				grantA grant awarded under this subsection shall be awarded for
				a 3-year period, and such grant period may be extended for not more than 2
				years if the Secretary determines that an eligible institution has demonstrated
				success in enhancing the modeling and simulation degree program at such
				eligible institution.
								(C)Minimum grant
				amountSubject to the availability of appropriations, a grant
				awarded to an eligible institution under this subsection shall not be for an
				amount less than $750,000.
								(D)Non-Federal
				shareEach eligible
				institution receiving a grant under this subsection shall provide, from
				non-Federal sources, in cash or in kind, an amount equal to 25 percent of the
				amount of the grant to carry out the activities supported by the grant. The
				Secretary may waive the non-Federal share requirement under this subparagraph
				for an eligible institution if the Secretary determines a waiver to be
				appropriate based on the financial ability of the institution.
								(2)Eligible
				institutionsFor the purposes of this subsection, an eligible
				institution is an institution of higher education that—
								(A)has an established
				modeling and simulation degree program, including a major, minor, or
				career-track program; or
								(B)has an established
				modeling and simulation certifcate or concentration program.
								(3)ApplicationTo
				be considered for a grant under this subsection, an eligible institution shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require. Such application
				shall include—
								(A)a letter from the
				President or provost of the eligible institution that demonstrates the
				institution’s commitment to the enhancement of the modeling and simulation
				program at the institution of higher education;
								(B)identification of
				designated faculty responsible for the enhancement of the institution’s
				modeling and simulation program; and
								(C)a detailed plan for how the grant funds
				will be used to enhance the modeling and simulation program of the
				institution.
								(4)Uses of
				FundsA grant awarded under
				this subsection shall be used by an eligible institution to carry out the plan
				developed in accordance with
				paragraph (3)(C) to enhance modeling
				and simulation programs at the institution, which may include—
								(A)in the case of an
				institution that is eligible under
				paragraph (2)(B), activities to
				assist in the establishment of a major, minor, or career-track modeling and
				simulation program at the eligible institution;
								(B)expanding the
				multi-disciplinary nature of the institution’s modeling and simulation
				programs;
								(C)recruiting
				students into the field of modeling and simulation through the provision of
				fellowships or assistantships;
								(D)creating new
				courses to compliment existing courses and reflect emerging developments in the
				modeling and simulation field;
								(E)conducting
				research to support new methodologies and techniques in modeling and
				simulation; and
								(F)purchasing
				equipment necessary for modeling and simulation programs.
								(d)Establishing
				modeling and simulation programs
							(1)Establishment
				grants authorized
								(A)In
				generalThe Secretary is
				authorized to award grants to institutions of higher education to establish a
				modeling and simulation program, including a major, minor, career-track,
				certificate, or concentration program.
								(B)Duration of
				grantA grant awarded under this subsection shall be awarded for
				a 3-year period, and such grant period may be extended for not more than 2
				years if the Secretary determines that an eligible institution has demonstrated
				success in establishing a modeling and simulation degree program at such
				eligible institution.
								(C)Minimum grant
				amountSubject to the availability of appropriations, a grant
				awarded to an eligible institution under this subsection shall not be for an
				amount less than $750,000.
								(D)Non-Federal
				shareEach eligible
				institution receiving a grant under this subsection shall provide, from
				non-Federal sources, in cash or in kind, an amount equal to 25 percent of the
				amount of the grant to carry out the activities supported by the grant. The
				Secretary may waive the non-Federal share requirement under this subparagraph
				for an eligible institution if the Secretary determines a waiver to be
				appropriate based on the financial ability of the institution.
								(2)ApplicationTo
				apply for a grant under this subsection, an eligible institution shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require. Such application shall
				include—
								(A)a letter from the President or provost of
				the eligible institution that demonstrates the institution’s commitment to the
				establishment of a modeling and simulation program at the institution of higher
				education;
								(B)a detailed plan for how the grant funds
				will be used to establish a modeling and simulation program at the institution;
				and
								(C)a description of
				how the modeling and simulation program established under this subsection will
				complement existing programs and fit into the institution’s current program and
				course offerings.
								(3)Uses of
				FundsA grant awarded under this subsection may be used by an
				eligible institution to—
								(A)establish, or work toward the establishment
				of, a modeling and simulation program, including a major, minor, career-track,
				certificate, or concentration program at the eligible institution;
								(B)provide adequate
				staffing to ensure the successful establishment of the modeling and simulation
				program, which may include the assignment of full-time dedicated or supportive
				faculty; and
								(C)purchasing
				equipment necessary for a modeling and simulation program.
								(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $40,000,000 for fiscal year 2009 and such sums as may be
				necessary for each of the 4 succeeding fiscal years. Of the amounts authorized
				to be appropriated for each fiscal year—
							(1)$1,000,000 is
				authorized to carry out the activities of the task force established pursuant
				to
				subsection (b); and
							(2)of the amount
				remaining after the allocation for
				paragraph (1)—
								(A)50 percent is
				authorized to carry out the grant program under
				subsection (c); and
								(B)50 percent is authorized to carry out the
				grant program under
				subsection
				(d).
								.
		
